DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 6/7/22.
The application has been amended as follows.
3.	Claim 1 has been amended to: A method for analyzing an electrolyte impregnation degree of an electrode in a battery cell, the method comprising: 
preparing a battery cell by injecting an electrolyte into [[a]] the  battery cell including an electrode to be evaluated; 
charging and discharging the battery cell more than one [[times]] time and obtaining a capacity-voltage profile for each cycle; obtaining a differential capacity (dV/dQ) curve generated by differentiating the capacity-voltage profile for each cycle with respect to the capacity; and determining a cycle, at which a behavior of the capacity-voltage profile becomes the same as a behavior of the capacity-voltage profile of an immediately preceding cycle, as a time point when the impregnation has been sufficiently performed in the differential capacity curve.
4.	Claim 9 has been amended to: The method of claim 1, wherein [[the]] a number of cycles is 1 to 10.
5.	Claim 10 has been amended to: The method of claim 1, wherein [[the]] a number of cycles is 3 to 7.
 Allowable Subject Matter
6.	Claims 1-10 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a method for analyzing an electrolyte impregnation degree of an electrode in a battery cell, the method comprising: preparing a battery cell by injecting an electrolyte into the  battery cell including an electrode to be evaluated; charging and discharging the battery cell more than one time and obtaining a capacity-voltage profile for each cycle; obtaining a differential capacity (dV/dQ) curve generated by differentiating the capacity-voltage profile for each cycle with respect to the capacity; and determining a cycle, at which a behavior of the capacity-voltage profile becomes the same as a behavior of the capacity-voltage profile of an immediately preceding cycle, as a time point when the impregnation has been sufficiently performed in the differential capacity curve.
	The closest prior art to Chang et al. (KR100865401(B1)) as cited in IDS dated 6/9/20 discloses a method for analyzing an electrolyte impregnation degree of an electrode in a battery cell(abstract), the method comprising: preparing a battery cell by injecting an electrolyte into the  battery cell including an electrode to be evaluated(p. 10, lines 398-402); but does not disclose, teach or render obvious charging and discharging the battery cell more than one time and obtaining a capacity-voltage profile for each cycle; obtaining a differential capacity (dV/dQ) curve generated by differentiating the capacity-voltage profile for each cycle with respect to the capacity; and determining a cycle, at which a behavior of the capacity-voltage profile becomes the same as a behavior of the capacity-voltage profile of an immediately preceding cycle, as a time point when the impregnation has been sufficiently performed in the differential capacity curve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/
 Primary Examiner, Art Unit 1724